As filed with the Securities and Exchange Commission on March 13, 2013 SEC File Nos. 333-29511 and 811-08261 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 41 [X] and/or Registration Statement Under the Investment Company Act of 1940 [X] Amendment No. 43 [X] Madison Funds (formerly known as MEMBERS Mutual Funds) 550 Science Drive Madison, WI 53711 (800) 767-0300 (Registrant's Exact Name, Address and Telephone Number) Pamela M. Krill General Counsel and Chief Legal Officer Madison Asset Management, LLC 550 Science Drive Madison, WI 53711 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) [X] on April 18, 2013 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE: Pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, the sole purpose of this Post-Effective Amendment No.41 is to designate a new effective datefor the Post-Effective Amendment No. 37, which was filed on January 2, 2013 to be effective April 18, 2013, beyond the permissible range of effective dates for Forms N-1A filed pursuant to Rule 485(a). (Accession No. 0000310407-13-000003). Parts A, B and C of Post-Effective Amendment No.37 are unchanged and hereby incorporated by reference. A final version of Parts A and B, as used, will be filed pursuant to Rule 497 after the effective date or, alternatively, an updated filing under Rule 485(b) will be filed on or before the effective date containing Parts A, B and C. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Madison, State of Wisconsin, on this 13th day of March, 2013. Madison Funds By:/s/ Katherine L. Frank Katherine L. Frank President Pursuant to the requirements of the Securities Act, this Registration Statement on Form N-1A has been signed below by the following persons in the capacities and on the date(s) indicated. Signatures Title Date /s/Katherine L. Frank President and Trustee (Principal March 13, 2013 Katherine L. Frank Executive Officer) /s/Greg D. Hoppe Treasurer (Principal Financial March 13, 2013 Greg D. Hoppe Officer) * Trustee March 13, 2013 Lorence D. Wheeler * Trustee March 13, 2013 James R. Imhoff, Jr. * Trustee March 13, 2013 Philip E. Blake * Trustee March 13, 2013 Steven P. Riege * Trustee March 13, 2013 Richard E. Struthers *By: /s/ Pamela M. Krill Pamela M. Krill *Pursuant to Power of Attorney filed with Post-Effective Amendment No. 28 to Registrant’s Form N-1A Registration Statement filed on December 22, 2009.
